Opinion of the Court by
Judge Williams :
Mrs.. Tristler and Mrs. Hall occupied different parts of the tract of land claimed by appellant, their possession was separate and independent of each other, wherefore the proceedings and judgment of Eansdall against Mrs. Hall and her children in no wise affected Mrs. Tristler or her son, B. Tristler, and the court properly rejected the record of this suit as evidence on the motion of B. Tristler to quash the sheriff’s return on the writ of possession.
The writ of possession issued on the judgment of Ransdall v. Hall could only authorize the dispossessing the Halls and their families, and the attempted dispossessing of B. Tristler, by virtue thereof, was wholly unauthorized.
Mrs. Tristler was an original defendant to Ransdall’s suit, but she died during its pendency, and the suit abated as to her, and was never revived against her heirs, hence they are not bound by the litigation; therefore the judgment is affirmed.